Citation Nr: 1211170	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO. 09-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability, claimed as secondary to service-connected disabilities. 

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability, claimed as secondary to service-connected disabilities. 

3. Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, claimed as secondary to service-connected disabilities. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

5. Entitlement to a compensable disability evaluation for bilateral hearing loss. 

6. Entitlement to a disability evaluation in excess of 10 percent for residuals of a left ankle fracture. 

7. Entitlement to a disability evaluation in excess of 10 percent for varicose veins of the right thigh.

8. Entitlement to a disability evaluation in excess of 30 percent for psoriasis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to October 1999 and from July 2005 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. The claims file was subsequently transferred to the New York, New York VA RO. The rating decision denied the Veteran's petition to reopen her claims for service connection for a low back disability and a bilateral knee disability. It denied her claim for service connection for an acquired psychiatric disorder, and denied her claims for increased ratings for bilateral hearing loss, a left ankle disability, varicose veins, and psoriasis.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board has rephrased the Veteran's claim for depression as a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

After the most recent Supplemental Statement of the Case (SSOC) was issued in September 2010, the Veteran submitted additional medical evidence but did not waive her right to have the RO initially consider it. However, the private medical and service treatment records she submitted were already of record. Therefore, a waiver is not necessary. 38 C.F.R. § 20.1304(c) (2011). 

The issue of entitlement to service connection for varicose veins of the left lower extremity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a low back disability, bilateral knee disabilities, and an acquired psychiatric disorder; and entitlement to a compensable disability evaluation for bilateral hearing loss and entitlement to a disability evaluation greater than 30 percent for psoriasis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claims for service connection for low back, right knee, and left knee disabilities were denied in September 2000. She did not appeal that decision. 

2. Evidence associated with the claims file since September 2000 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 

3. Evidence associated with the claims file since September 2000 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability. 

4. Evidence associated with the claims file since September 2000 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability. 

5. The Veteran's varicose veins do not produce persistent edema that is incompletely relieved by elevation of the extremity. 

6. The Veteran's left ankle disability does not cause marked limitation of motion. 


CONCLUSIONS OF LAW

1. Evidence received since the September 2000 rating decision that denied service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2. Evidence received since the September 2000 rating decision that denied service connection for a right knee disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3. Evidence received since the September 2000 rating decision that denied service connection for a left knee disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

4. The criteria for a rating higher than 10 percent for varicose veins have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 (2011).

5. The criteria for a rating higher than 10 percent for a left ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-5274 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). With respect to the Veteran's petition to reopen claims for service connection for a low back disability and bilateral knee disabilities, VA has substantially satisfied its duties to notify and assist. Id. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision with regard to these claims. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's increased evaluation claims, VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in September 2006. This letter advised the Veteran of what evidence was required to substantiate her claims, and of her and VA's respective duties for obtaining evidence. The September 2006 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The September 2006 letter satisfied this requirement. Follow up letters were issued in June 2008 and November 2008. 

 Her claims were then readjudicated in the December 2008 SOC and the March 2009, August 2009, April 2010, and September 2010 SSOCs. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in October 2006, February 2010, and July 2010.

The VA examiners were not provided with her claims file to review, and they did not indicate that her medical records were reviewed. However, the examinations are adequate because the examiners' findings reflect the current severity of her disabilities and the medical evidence in her claims file is not such that it would change the outcome of the examiners' findings. The evidence in the claims file reflects treatment for varicose veins, but the examiners obtained this history accurately from the Veteran during her examinations. 

The evidence in the claims file at the time of the examinations did not provide information regarding the then approximate contemporaneous severity of her left ankle disability. Therefore there was nothing in the record for the VA examiner to address. Francisco v. Brown, 7 Vet. App. 55 (1994)(observing that in an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings). For these reasons, a remand for new examinations is not necessary. 

With regard to her left ankle disability, she underwent VA examinations in October 2006 and February 2010. She was contacted to undergo a third VA examination. However, a September 2010 email from a representative of the Veterans Health Administration stated that the Veteran was contacted to schedule an examination, but she failed to return VA's phone call and thus she failed to report for her examination. The Veteran has not presented good cause for her failure to appear at the scheduled VA examination. Accordingly, the matter must be decided based upon the evidence of record. See 38 C.F.R. § 3.655. The Board finds no other reason to remand for further examination. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. She has been given ample opportunity to present evidence and argument in support of her claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

New and Material Evidence Claims

In September 2000, the RO denied the Veteran's claims for service connection for a low back disability and bilateral knee disabilities on the basis that her claims were not well-grounded. She did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010). 

Additional service treatment records were obtained after the initial denials of service connection. However, they did not exist at the time of the initial denial, as they were from her second period of service from July 2005 to May 2006. Therefore, reconsideration is not warranted. 38 C.F.R. § 3.156(c)(1)(i). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the September 2000 denial, the record consisted of STRs from her first period of active service and VA treatment records. Subsequently, the Veteran served her second period of active duty and the STRs for that period were obtained. Additional VA treatment records, private medical records, and lay statements were obtained. All of this evidence is new. Further, some of it is material to her claims.

With regard to her back claim, the RO concluded that service connection was not warranted because the evidence did not show that she had been diagnosed with a back disability. In May 2008, Dr. J. S., her private physician, noted that she has "obvious difficulty walking" due to back pain. This indicates that the Veteran has symptoms of a disability. Further, her STRs show many instances of treatment for back pain. New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110 (2010). For this reason, the evidence regarding her back pain is material. Reopening of the Veteran's the claim for service connection for a low back disability based on the receipt of new and material evidence is therefore warranted. Id. (holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

With regard to her claims for right and left knee disabilities, the RO concluded that service connection was not warranted because the evidence did not show that she had a current bilateral knee disability. October 2008 records from Dr. J. S. reflect diagnoses of bilateral chondromalacia patella and meniscus degeneration. Therefore, she has been diagnosed with knee disabilities, and the evidence from Dr. J. S. raises a reasonable possibility of substantiating the claim. Reopening of the Veteran's the claim for service connection for right and left knee disabilities based on the receipt of new and material evidence is therefore warranted. Id. 

The issues of entitlement to service connection for a low back disability and bilateral knee disabilities are discussed in the remand section below. 

Increased Evaluation Claims

The Veteran contends that her varicose veins and left ankle disability are more severe than reflected by their current evaluations. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran submitted her claims for  increased evaluations in June 2006. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Varicose Veins

The Veteran contends that her varicose veins have increased in severity. Because she does not have persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema, her claim will be denied. 

The Veteran's varicose veins of the upper right thigh are currently evaluated as 10 percent disabling under Diagnostic Code 7120, varicose veins. 38 C.F.R. § 4.104 (2011). Under Diagnostic Code 7120, a 10 percent evaluation is warranted with there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery. Id. A 20 percent evaluation is warranted when there is persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. Id. 

In October 2006, the Veteran underwent a VA veins examination. The examiner found that she had varicosities in the bilateral popliteal fossas and stasis dermatitis in the left lower extremity. She had been treated for deep vein thrombosis ("DVT") in the left lower extremity. 

The record indicates that the majority of her treatment for varicose veins has centered around her treatment for DVT of the left lower extremity. However, the issue on appeal is whether she is entitled to an increased evaluation for varicose veins of the right thigh and as a result, her treatment for DVT of the left lower extremity is not relevant to her appeal and has been referred to the AOJ for initial adjudication. 

In February 2010, she underwent a second VA veins examination. It was noted that she took medication daily and wore elastic stockings. She had edema in her right leg in the afternoons, but not in mornings. The examiner found that it was not persistent. Elevation partially relieved her edema. She had persistent skin discoloration. She experienced pain, fatigue, aching, and a feeling of heaviness. These symptoms were not constant. The examiner noted that in addition to varicose veins, she had severe atherosclerosis of the lower extremities and the symptoms of pain on walking, early fatigue, and feelings of heaviness "could be to arteries [sic] involvement." The varicose veins on her right leg were not visible or palpable. The examiner noted the absence of stasis pigmentation and eczema. 

In July 2010, she underwent a third VA veins examination. The examiner noted the absence of aneurism, arteriosclerosis obliterans, thromboangiitis obliterans, arteriovenous fistula, post-phlebotic syndrome, erythromelalagia, and Reynaud's phenomenon or syndrome. Upon examination, the Veteran had varicose veins in her right leg. Her leg had normal coloration and temperature. There was no ulceration. There were no trophic changes. There was no edema, stasis pigmentation, eczema, or ulceration in her right leg. The varicose veins were visible over the popliteal area, but not palpable. The examiner noted that in 1997, the Veteran had undergone varicose vein stripping in her right upper thigh. 

VA medical records show that she received treatment for DVT in the left lower extremity. A September 2004 VA treatment record noted that she complained of edema and was given compression stockings to wear on both legs. She stated that she did not wear them all the time because they were inconvenient. She stated that swelling and pain in her legs were relieved by elevating them. 

The evidence of record does not show that the Veteran has persistent edema. At her February 2010 VA examination she had edema, but the examiner found that it was not persistent. In July 2010, she did not have edema of the right extremity. At both the February and July 2010 examinations, the examiner noted the absence of stasis pigmentation and eczema. As a result, a 20 percent disability evaluation is not warranted. 38 C.F.R. § 4.104. 

There is no medical or lay evidence of record to show that she has persistent edema of the right extremity. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505. The overall disability picture for the Veteran's varicose veins of the upper right thigh does not more closely approximate a 20 percent rating under the applicable Diagnostic Code. 38 C.F.R. § 4.7. Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3. 

Left Ankle

The Veteran contends that her left ankle disability is more severe than is reflected by a 10 percent evaluation. Because she does not have marked limitation of motion of the left ankle, her claim will be denied. 

The Veteran's left ankle disability is currently evaluated under Diagnostic Code 5271, limitation of motion of the ankle. 38 C.F.R. § 4.71a. Under Diagnostic Code 5271, a 10 percent evaluation is warranted for moderate limitation of motion of the ankle. A 20 percent evaluation is assigned for marked limitation of motion of the ankle. 38 C.F.R. § 4.71a. Normal dorsiflexion is 20 degrees. Normal plantar flexion is 45 degrees. 38 C.F.R. § 4.71a, Plate II. 

Where, as in this case, the evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In October 2006, the Veteran underwent a VA joints examination. She reported intermittent pain, stiffness, and swelling. She treated her symptoms with over the counter analgesics which provided temporary relief. She reported flare-ups that occurred sometimes in the morning, or when she walked. She had pain that was aggravated at work if she sat or walked a lot. She used an Ace wrap occasionally. She denied episodes of dislocation and subluxation. Upon examination, her supination was 20 degrees with pain at 20 degrees. Her dorsiflexion was normal at 20 degrees. Her plantar flexion was normal at 20 degrees. She did not experience pain during dorsiflexion or plantar flexion. She had increased on supination during repetitive motion, but no pain during dorsiflexion or plantar flexion. 

In February 2010, she underwent a second VA examination. She reported pain and intermittent swelling and stiffness. She denied flare ups and did not use assistive devices. She stated that at work, her pain was aggravated after prolonged sitting and using stairs. She was able to walk up to one block without an assistive device but then needed to rest. Upon examination, she had pain during pronation of the left ankle that began at 10 degrees and continued to 20 degrees. However, the examiner stated that 20 degrees of pronation was within normal limits. There was an increase in pain upon repetitive motion, but no additional limitation of motion. Her dorsiflexion was normal at 20 degrees without pain. Her plantar flexion was normal at 45 degrees without pain. She had no additional limitation of motion after repetitive testing. There was objective evidence of edema at the left lateral malleolus area, and it was tender as well. She had weakness: during dorsiflexion her strength was 4-/5. The examiner noted the absence of ankylosis and leg length discrepancy. The examiner stated that an x-ray taken in 2006 was normal, but that the one taken in February 2010 showed "some sclerosis and tiny lucencies in the distal fibula, consistent with old trauma. Within normal limits otherwise." She was diagnosed with a chronic left ankle sprain after a left distal fibula fracture. 

The Veteran's VA and private treatment records do not provide ranges of motion or discussions of functional impairment caused by her left ankle disability.

The findings of the VA examiners do not support the Veteran's claim. Her dorsiflexion and plantar flexion have been normal and painless with no pain or additional limitation of motion following repetitive motion. Her supination and pronation were limited and painful, but after repetitive motion there was no additional pain or limitation of motion. The left ankle had slight weakness during dorsiflexion but she could still perform a normal range of dorsiflexion. Although she has painful pronation and supination, her dorsiflexion and plantar flexion have been consistently normal. Therefore, even when considering her pain and slight weakness during dorsiflexion, her left ankle disability does not more closely approximate marked limitation of motion. 38 C.F.R. §§ 4.40, 4.45. The Board finds that the Veteran's functional loss from her left ankle disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned. 38 C.F.R. § 4.71a. 

As the Veteran is not entitled to an increased evaluation under Diagnostic Code 5271, the Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes pertaining to the ankle. 

Under Diagnostic Code 5272, a 10 percent evaluation is warranted when there is ankylosis of the subastragalar or tarsal joint in a good weight bearing position. A 20 percent evaluation is warranted when there is ankylosis of the subastragalar or tarsal joint in a poor weight bearing position. Under Diagnostic Code 5273, a 10 percent evaluation is warranted when there is malunion of the os calcis or astragalus with moderate deformity. A 20 percent evaluation is warranted when there is malunion of the os calcis or astragalus with marked deformity. Under Diagnostic Code 5274, a 20 percent evaluation is warranted for an astragalectomy. 38 C.F.R. § 4.71a. These Diagnostic Codes are not applicable in this case because the Veteran does not have ankylosis of any joint, malunion of the os calcis or astragalus, and she has not had an astragalectomy. 

The only other Diagnostic Code that pertains to ankle disabilities is Diagnostic Code 5270, under which a 20 percent evaluation is warranted for ankylosis of the ankle in less than 30 degrees of plantar flexion. The Veteran retains mobility in her ankle joint; she does not manifest ankylosis of any form. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Therefore, a higher evaluation under Diagnostic Code 5270 is not warranted. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505. Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's left ankle disability does not more closely approximate a higher rating under the applicable Diagnostic Codes. 38 C.F.R. § 4.7. Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's varicose veins and left ankle disability are contemplated by the schedular criteria set forth in Diagnostic Codes 7120 and 5271; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. 

In this case, the Veteran is employed full time and has not missed a significant amount of work due to her varicose veins and left ankle disability. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a right knee disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened; the appeal is granted to this extent only.

A disability evaluation in excess of 10 percent for varicose veins of the upper right thigh is denied. 

A disability evaluation in excess of 10 percent for a left ankle disability is denied. 


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

Low Back and Bilateral Knee Disabilities

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

In this case, the Veteran has been diagnosed with low back and knee disabilities. Further, her STRs show that she was treated multiple times in service for low back strain and bilateral knee pain. As a result, there is an indication that her current disabilities may be associated with her periods of active service. However, the record is insufficient for the Board to render an informed decision with regard to these issues and an examination is warranted. Id., see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Acquired Psychiatric Disorder

In February 2007, A. C., the Veteran's close friend, stated that during the previous two years, the Veteran's personality changed drastically. A. C. thought the Veteran was a happy person, but then she became angry and depressed. She avoided friends and family and distanced herself from people. Two years prior to February 2007 is approximate to February 2005, a few months prior to the Veteran's second period of active service. In August 2006, three months after separation from service, she was treated at VA for depression and insomnia. Her STRs note that she was treated for insomnia in January 1994. 

The evidence therefore suggests that the Veteran "may" have a psychiatric disorder that had its onset during or as a result of active military service. It is possible that the Veteran experienced symptoms of a psychiatric disorder during her periods of active service. However, the record is insufficient for the Board to render an informed decision with regard to this issue and an examination is warranted.  McLendon, supra., see also Colvin, 1 Vet. App. at 174; 38 U.S.C.A. § 5103A(d). 

Hearing Loss

The Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007). The Veteran underwent VA audiological examinations in October 2006, February 2010, and July 2010. However, all three examination reports failed to provide a description of the functional impact of the Veteran's hearing loss. Therefore, a remand is necessary so that the Veteran may undergo a new VA examination that will comply with Martinak.

Psoriasis

The Veteran's psoriasis is currently evaluated as 30 percent disabling under Diagnostic Code 7816, psoriasis. 38 C.F.R. § 4.118 (2011). Under Diagnostic Code 7816, a 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed body areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period. Id. A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed body areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12 month period. Id. 

At her July 2010 VA examination, the examiner noted that the Veteran applied a clobetasol solution daily and used a medicated shampoo. The examiner noted that the psoriasis was mostly on her scalp, but had manifested on her left buttock as well. She had no systemic symptoms or functional impairment. She did not have urticaria. Upon examination, the examiner found a few erythematous plaques with white scale on her scalp. The examiner concluded that less than 5 percent of her total body surface and 1 percent of her total exposed body surfaces were impacted. 

The Veteran's VA examinations show a general pattern of improvement of her condition. Between October 2006 and July 2010, the percentage of total body surface and total exposed body surfaces affected had decreased. However, there is a discrepancy regarding her treatment. Clobetasol appears to be a corticosteroid that is used daily, which indicates that psoriasis may be severe. However, at her most recent VA examination, it was found that less than 5 percent of her total body surface was affected. On remand, the Veteran must undergo a new VA skin conditions examination so that an examiner may clarify the severity of her disability and provide more detail regarding her treatment regimen. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the development actions have been conducted and completed. Then, schedule the Veteran for a joints examination. 

The purpose of the examination is to determine whether the Veteran has a low back, right knee, or left knee disability that had its onset or was aggravated during active service, or is otherwise related to any incident of service, or whether it was caused by her service connected disabilities. If arthritis is diagnosed, the examiner must determine if it manifested to a compensable degree within one year of active service, 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a low back, right knee, or left knee disability as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) June 1988 STRs wherein the Veteran complained of bilateral knee pain that had lasted for two to four weeks and the treating physicians stated that the knee pain began after the Veteran began a running program. 

ii) A July 1988 STR reflecting a diagnosis of patellofemoral syndrome. 

iii) An August 1988 STR noting a three to four month history of knee pain and a diagnosis of chronic knee pain.

iv) A June 1995 record reflecting a diagnosis of a ligament strain in the right knee. 

v) A July 1995 record showing complaints of right knee pain. 

vi) June and July 1988 STRs showing complaints of low back pain for two to four weeks, a diagnosis of lumbosacral strain, and a note that the low back pain was due to misalignment and running. 

vii) Private medical records from Dr. W. B. reflecting diagnoses of chondromalacia patella and meniscus degeneration. 

viii) A May 2008 private medical record from Dr. J. S. noting that the Veteran had "obvious difficulty walking because of back pain." 




d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

The examiner must provide an opinion as to whether the Veteran has a low back, right knee, or left knee disability that began during active service or is related to any incident of service, or was caused or aggravated by any of her service connected disabilities. 

If arthritis of the low back or either knee is diagnosed, the examiner must provide an opinion as to whether it began within one year after discharge from active service. 

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

g)  The RO must notify the Veteran that it is her responsibility to report for the above examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination or to fully cooperate with the examiner without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable. 

3. Schedule the Veteran for a psychiatric  examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has current psychiatric disability that had its onset or was aggravated during active service or was manifested as a psychosis within one year of active service, or is otherwise related to any incident of service, or to her service connected disabilities. 





The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a psychiatric disorder as a result of any in-service incident or as the result of her service-connected disabilities. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The January 1994 STR noting that the Veteran complained of insomnia for one week.

ii) An August 2006 VA treatment record indicated that the Veteran received treatment for depression and insomnia.

iii)  A. C.'s February 2007 statement regarding the Veteran's symptoms of a psychiatric disorder. 

d) The examiner must take a detailed psychiatric history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each psychiatric disability found. For each diagnosis, the examiner must provide an opinion as to whether the disability began during service, was chronically worsened during service, is related to any incident of service, was manifest as a psychosis within one year after discharge from service in October 1999 or May 2006. 

The examiner must provide an opinion as to whether the Veteran's psychiatric disorder was caused by her service connected disabilities. 

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

g) The RO must notify the Veteran that it is her responsibility to report for the above examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination or to fully cooperate with the examiner without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable. 

4. Schedule the Veteran for an audiological examination with an audiologist. 

The purpose of the examination is to determine the current severity of the Veteran's bilateral hearing loss, and its impact on her employability and daily activities. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain the severity of the service-connected bilateral hearing loss. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The reports of the Veteran's October 2006, February 2010, and July 2010 VA audio examinations. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must, in addition to reporting objective test results, fully describe the functional effects of the Veteran's hearing loss disability on her occupational functioning, daily life and ordinary activities. 

f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

g) The RO must notify the Veteran that it is her responsibility to report for the above examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination or to fully cooperate with the examiner without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable. 

5. Schedule the Veteran for a skin conditions examination with a dermatologist. 

The purpose of the examination is to determine the current severity of the Veteran's psoriasis, and its impact on her employability and daily activities. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain the severity of the service-connected psoriasis. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The reports of the Veteran's October 2006, February 2010, and July 2010 VA examinations.

ii) A November 2007 VA treatment record showing that the Veteran was treated with clobetasol. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must clarify the severity of the Veteran's disability by stating whether she requires systemic therapy with a corticosteroid or other immunosuppressive drug. The examiner must specify which corticosteroid(s) and immunosuppressive drug(s) the Veteran uses to treat psoriasis. The examiner must specifically state whether clobetasol is a corticosteroid or immunosuppressive drug. For each corticosteroid or immunosuppressive drug, the examiner must state the duration of treatment during the past 12 month period. 

g) The examiner must address the percentage of exposed areas and the total surface area affected by psoriasis.

h)  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

i) The RO must notify the Veteran that it is her responsibility to report for the above examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination or to fully cooperate with the examiner without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2011). In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable. 

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


